DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on August 31, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8, 11-14, 18 and 20 have been amended.
Claims 21-22 have been added.
Claims 1-22 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1-4, 8, 11-14, 18 and 20 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (US 10, 621, 444 B1), in view of Goldstein (US 10,318,917 B1), further in view of Miyagi (JP 2017/199234A).

Claim 1
Mirza discloses the following limitations:

A registration device for registering a commodity to be purchased by a customer, comprising: a shelf on which a commodity can be placed, the shelf including a sensor; (see at least abstract).
a camera configured to capture an image; (see at least abstract and column 2 lines 1-50).
 and a processor configured to: start tracking of a customer who has entered the second area from outside the first and second areas based on the image captured by the camera, (see at least abstract, column 2 lines 1-67 and column 41 lines 45-55).
determine whether the commodity is taken from the shelf based on changes in weight measured by the sensor, (see at least column 1 lines 35-50 and column 6 lines 35-50).
upon determining that the commodity has been taken, determine whether the tracked customer has performed a particular action within the first area, (see at least abstract, column 1 lines 30-50, column 4 lines 55-65 and column 6 lines 45-50).
 upon determining that the tracked customer has performed the particular action, determine whether the customer has entered the second area from the first area, (see at least column 6 lines 45-50, column 4 lines 55-65, column 8 lines 10-25 and column 41 lines 45-55).

Mirza in at least column 2 lines 5-50 discloses handling off tracking information for an object (e.g. a person) as the object moves from the field of view of one sensor (camera) to the field of view of another sensor (camera) which reads into using images of two different areas for customer tracking.  Mirza does not explicitly disclose the following limitation, however Goldstein does:

a first area in front of the shelf and a second area at least partly surrounding the first area (see at least column 31 lines 60-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Goldstein into Mirza in order to improve operation of the facility (Goldstein column 4 lines 20-30).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

	Mirza in at least column 2 lines 40-67 discloses tracking shelf interactions and that the system determines when an item has been picked up from a rack and which person to assign the item.  Once the item and the person have been identified the tracking system adds the item to a digital cart that is associated with the person.  Even though Mirza discloses tracking the customer through different areas, Mirza does not explicitly discloses registering the item upon determining that the tracked customer has entered a second area: 

	upon determining that the customer has entered the second area from the first area, register the taken commodity as a commodity being purchased by the customer. 
          However, Miyagi in at least abstract evidences that registering an item depending on a customer’s position associated with different areas is known in the art.  Miyagi tracks a customer through defined areas and detects actions.  Analyzing camera images to detect events, anomalies, gestures, follow persons and objects is conventional in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art by the time the invention was filed to further modify the combination Mirza/Goldstein with the teachings in Miyagi in order to improve efficiency (Miyagi abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore, Mirza discloses the following limitations:

wherein the processor is further configured to identify the tracked customer as a registered customer of a store based on the image captured by the camera (see at least figure 15, column 2 lines 60-67 and column 3 lines 5-15).

Claim 3
Furthermore, Mirza discloses the following limitations:

wherein the processor is further configured to perform settlement processing on the taken commodity when the identified tracked customer enters the second area from the first area (see at least column 6 lines 35-67 and column 8 lines 10-25).

Claim 4
Furthermore, Mirza discloses the following limitations:

 wherein the processor is further configured to, upon determining the particular action has been performed by a person who is not the tracked customer, issue a warning signal (see at least abstract, column 79 lines 35-67 and column 80 lines 1-40 -collision event).

Claim 5
Furthermore, Mirza discloses the following limitations:

further comprising: a display configured to display an error screen when the warning signal is issued (see at least column 79 lines 35-67 and column 80 lines 1-40 -collision event).

Claim 6
	Mirza does not explicitly disclose the following limitation:

	A speaker configured to output a sound when the warning signal is issued.

	However, Goldstein discloses identifying incorrect inventory interactions and evidences that the use of speakers to provide acoustic output is conventional in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Goldstein into Mirza in order to improve operation of the facility (Goldstein column 4 lines 20-30).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 7
Furthermore, Mirza discloses the following limitations:

further comprising: one or more wheels attached under the shelf (see at least figure 8).

Claim 8
Furthermore, Mirza discloses the following limitations:

further comprising:

an input device through which identification information about the tracked customer can be  input (see at least column 7 lines 50-65 and column 8 lines 1-10).

Claim 9
Furthermore, Goldstein discloses the following limitations:

further comprising:

a projector configured to project an image on a floor, the image indicating an area including the first and second areas (see at least figure 2, column 15 lines 40-65).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Goldstein into Mirza in order to improve operation of the facility (Goldstein column 4 lines 20-30).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 10
Furthermore, Mirza discloses the following limitations:

further comprising: a handle on each of side surfaces of the shelf (see at least figure 8).


Claim 21
Furthermore Goldstein discloses the following limitations:

wherein the second area surrounds the first area and the shelf except for a back side of the shelf (see at least column 31 lines 60-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Goldstein into Mirza in order to improve operation of the facility (Goldstein column 4 lines 20-30).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 22
Furthermore Goldstein discloses the following limitations:

	wherein the first and second areas are separated from each other by a third area. (see at least column 31 lines 60-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Goldstein into Mirza in order to improve operation of the facility (Goldstein column 4 lines 20-30).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 11-20, claims 11-20 recite substantially similar limitations to claims 1-10 and are therefore rejected using the same art and rationale set forth above.    




CONCLUSION


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ARIEL J YU/Primary Examiner, Art Unit 3687